Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The limitation “a latch hole in a side beam on a first wall of the plurality of walls; and a latch extending along the first direction and from a second wall opposing the first wall” of claim 1, “one or more stoppers on the second end of at least one wail of the plurality of walls, wherein each stopper of the one or more stoppers includes a stand and a plate on the stand and extending inward with respect to the plurality of walls” of claim 5, “the second frame interlocks with the first frame to form a singular enclosed space in the shield, with second ends of the plurality of walls of the second frame oriented toward second ends of the plurality of walls of the first frame” of claim 11 in combination with other limitations present is neither taught nor disclosed in the prior art of record.
					
Communication



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847